IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-20083
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROBERT RANGEL,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-176-11
                       - - - - - - - - - -
                         January 3, 2001

Before JOLLY, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert Rangel appeals his conviction following a jury trial

for possession of, and conspiracy to possess with intent to

distribute, cocaine, 21 U.S.C. §§ 841 and 846.    We have reviewed

the record and the briefs of the parties, and we find no

reversible error.

     Rangel contends that the “trial court erred in losing the

written jury verdict signed by the jury foreman.”    He argues that

the case should be returned to the trial court “for a hearing to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20083
                                -2-

determine if the loss of the written jury verdict violated [his]

constitutional right to due process.”

     Rangel’s argument is not supported by the record.   The trial

transcript clearly indicates that the jury unanimously found

Rangel guilty on the two criminal counts at issue.   The trial

transcript also indicates that the jury foreperson signed the

verdict form and that all members of the jury confirmed that this

was their verdict.   That the signed form does not appear in the

record, for whatever reasons, is irrelevant to any relief he

seeks on appeal.

     Rangel argues that the evidence was insufficient to support

the jury’s verdict finding him guilty on the conspiracy count.

Although Rangel is correct that one cannot conspire with a

government informant, see United States v. Goff, 847 F.2d 149,

173 (5th Cir. 1988), the evidence here showed that Rangel merely

sold the crack cocaine to the informant, but that he conspired

with, at a minimum, codefendants Munoz and Malatek to procure the

cocaine for delivery.   Additionally, Rangel’s sufficiency

challenge to the conspiracy conviction based on the assertion

that he was involved in only one transaction also fails.     Based

on the evidence presented concerning the interactions between

Rangel and his codefendants, a reasonable jury could have found

that the specific transaction at issue here was part of a larger

narcotics conspiracy.   See United States Greenwood, 974 F.2d
1449, 1459 (5th Cir. 1992).

     AFFIRMED.